McDONALD, Justice.
We accepted jurisdiction of this cause because it appeared that the district court reweighed and reevaluated the evidence and then set aside the verdict because of “contradicted” evidence. Anderson v. Chirogianis, 384 So.2d 1289 (Fla. 5th DCA 1980). If true, there would have been conflict with Perenic v. Castelli, 353 So.2d 1190 (Fla. 4th DCA 1977), cert. denied, 359 So.2d 1211 (Fla. 1978), and Schmidt v. Tracey, 150 So.2d 275 (Fla. 2d DCA 1963), cert. denied, 159 So.2d 645 (Fla. 1964). A closer review of the record, however, discloses that the district court followed the tests authorizing a new trial enunciated in Radiant Oil Co. v. Herring, 146 Fla. 154, 200 So. 376 (Fla. 1941), as supplemented in Short v. Grossman, 245 So.2d 217 (Fla. 1971), and Griffis v. Hill, 230 So.2d 143 (Fla. 1969). We therefore discharge the writ.
It is so ordered.
SUNDBERG, C. J., and ADKINS, BOYD, OVERTON and ENGLAND, JJ., concur.
ALDERMAN, J., concurs in result only.